     Case 3:20-cv-05803-MCR-HTC Document 12 Filed 03/29/21 Page 1 of 2


                                                                           Page 1 of 2

                    UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF FLORIDA
                         PENSACOLA DIVISION


DONALD CLAYTON CHILDS,

      Plaintiff,

v.                                             CASE NO. 3:20cv5803-MCR-HTC

GRAHAM FOUNTAIN,
ERIC ESMOND,
SUSAN PRIDDY,

     Defendants.
____________________________/

                                  O R D E R

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated February 8, 2021. ECF No. 11. The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of all timely filed objections.

      Having considered the Report and Recommendation, and any objections

thereto timely filed, I have determined that the Report and Recommendation should

be adopted.
     Case 3:20-cv-05803-MCR-HTC Document 12 Filed 03/29/21 Page 2 of 2


                                                                   Page 2 of 2

     Accordingly, it is now ORDERED as follows:

     (1) The magistrate judge’s Report and Recommendation is adopted and

        incorporated by reference in this Order.

     (2) This case is DISMISSED WITHOUT PREJUDICE for failure to prosecute

        and failure to follow a Court order.

     (3) The clerk is directed to close the file.

     DONE AND ORDERED this 29th day of March 2021.




                                         s/   M. Casey Rodgers
                                        M. CASEY RODGERS
                                        UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5803-MCR-HTC
